AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                      District of South Carolina


                    Dontavious Jones,                             )
                           Petitioner                             )
                               v.                                 )       Civil Action No.      1:18-03320-JMC
               Warden Charles Williams,                           )
                          Respondent                              )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Dontavious Jones, shall take nothing of the respondent, Warden Charles Williams, and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                              presiding, and the jury has rendered a verdict.

’ tried by the Honorable                            presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding, accepting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which
recommended dismissing the petition without prejudice.


Date: February 21, 2019                                                  ROBIN L. BLUME, CLERK OF COURT

                                                                                               s/L. Baker
                                                                                     Signature of Clerk or Deputy Clerk
